Case 2:19-cr-00002-RBS-DEM Document 28 Filed 06/27/19 Page 1 of 2 PageID# 314




                         IN THE UNITED STATES DISTRICT COURT FOR
                             THE EASTERN DISTRICT OF VIRGINIA
                                    NORFOLK DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )
                                                  )
                    v.                            )           No. 2:19CR00002-001
                                                  )
                                                  )
 RONALD A. VILLANUEVA,                            )
     Defendant.                                   )

                    DEFENDANT RONALD A. VILLANUEVA’S NOTICE OF
                       INTENT TO CALL CHARACTER WITNESSES

         COMES NOW defendant Ronald A. Villanueva, by undersigned counsel, and notifies

 this Court of his intent to call certain character witnesses for his sentencing hearing.

 Specifically, defendant intends to call the following witnesses for the purpose of offering

 testimony about his character:

              1. Dr. Bill Magee

              2. Dorothy (“Dot”) Wood

              3. Naomi Estaris

              4. Delceno Miles

                                                  Respectfully submitted,

                                                      RONALD A. VILLANUEVA

                                                      By: /s/ Thomas J. Bondurant, Jr.
                                                                         Of Counsel


 Thomas J. Bondurant, Jr. (VSB No. 18894)
 Jennifer S. DeGraw (VSB No. 89962)
 GENTRY LOCKE
 900 SunTrust Plaza

                                              1

29054/1/8914891v1
Case 2:19-cr-00002-RBS-DEM Document 28 Filed 06/27/19 Page 2 of 2 PageID# 315




 P.O. Box 40013
 Roanoke, Virginia 24022-0013
 (540) 983-9300
 Fax: (540) 983-9400
 bondurant@gentrylocke.com


 Counsel for Defendant


                                CERTIFICATE OF SERVICE
        I hereby certify that on June 27, 2019, I electronically filed the foregoing document with
the Clerk of the Court using the CM/ECF system which will send notification of such filing to all
counsel of record.
                                              By:   /s/ Thomas J. Bondurant, Jr.
                                                    Of Counsel




                                                2

29054/1/8914891v1
